COURT OF APPEALS
                                  Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00769-CV                                            (Tr.Ct.No. 10027)
SUSAN THOMPSON AND ALL OTHER                                               Appellants,
OCCUPANTS,
                                              v.
GREEN TREE SERVICING, LLC AS
SUCCESSOR BY MERGER TO
WALTER MORTGAGE COMPANY, LLC,
                                                                             Appellee.

               On appeal to this Court from San Patricio County, Texas.

                                      

                                   JUDGMENT
On appeal from the County Court at Law of San Patricio County, Texas, from an order
signed December 3, 2012. Memorandum Opinion by Justice Gregory T. Perkes.

THIS CAUSE was submitted to the Court on May 13, 2013, on the record and the briefs.
These having been examined and fully considered, it is the opinion of the Court that
there was some error in the judgment of the court below, and said judgment is hereby
REVERSED AND REMANDED.

Costs of the appeal are adjudged against appellee, GREEN TREE SERVICING, LLC
AS SUCCESSOR BY MERGER TO WALTER MORTGAGE COMPANY, LLC. It is
further ordered that this decision be certified below for observance.

                                     
                            DORIAN E. RAMIREZ, CLERK